PER CURIAM.
Appellant was charged with being a delinquent child. The first count of the petition charged her with breaking and entering with intent to commit a misdemeanor and the second count charged that she did willfully, maliciously and intentionally injure or damage the real or personal property of another.
After presentation of the state’s evidence, the court below granted a judgment of acquittal as to the first count. At the conclusion of all of the evidence, the court below declared appellant guilty of vandalism even though at the same time he found her “vandalism” to be by accident- — that she accidentally broke a window. For a conviction under the second count, the damage must have been done willfully, maliciously and intentionally.
Reversed.
RAWLS, Acting C. J., and McCORD and SMITH, JJ., concur.